DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending and claims 1-9 and 11-20 were subject to a non-final rejection dated September 16, 2021. In the Response, submitted on January 5, 2022, claims 1, 2, and 4-13 were amended, and claims 21-26 were added. Therefore, claims 1-26 are currently pending, claims 9 -10 and 13 are allowed, and claims 1-8 and 11-12, and 14-26 are subject to the following non-final rejection below. 

Response to Arguments
Applicant’s remarks on Pages 14-15 of the Response regarding the previous objection to claim 7 is found persuasive, in view of the amended claim. The objection is withdrawn. However, the remarks on Page 15 of the Response regarding the previous objection to claim 13 is not found persuasive and the objection is maintained. 
On Page 15 of the Response, Applicant states “there may have been an issue related to the claim being repetitious in that it is recited ‘the storage room being part of a building’ twice. Nonetheless, the Applicant respectfully submits that the characterization of ‘should only recite a single definition’ seems misworded, as it seems to suggest that the word ‘being’ can only be used once in a claim to specify features of an element. For 
Examiner is unclear on Applicant’s argument regarding the previous objection “seem[ing] misworded” and Applicant’s interpretation of what the objection “seems to suggest.” Examiner notes current claim 13 is still repitious because it recites “the storage room, being stationary…. the storage room, being stationary” in lines 3-4. Therefore, the objection is maintained. Should Applicant again refuse to correct the repetitious claim language, Examiner suggests Applicant explicitly clarify the differentiating role of the repitious language in the claim. 

Applicant’s remarks concerning the previous rejection of claims under 35 U.S.C. 101 have been fully considered, and have been found persuasive, as Applicant has amended the claim to overcome the rejection.

Applicant’s Remarks filed on Pages 21-22 of the Response, concerning the previous rejection of claims 1-4, and 14-16 under 35 U.S.C. 112(a) have been fully considered, and are found persuasive as Applicant has amended the claim to overcome the rejection.

Applicant’s Remarks filed on Pages 22-30 of the Response, concerning the previous rejection of claims 35 U.S.C. 103 have been fully considered, but are moot in view of the amended rejection below. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/505,457 and 14/668,883 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically the prior-filed applications fail to provide support for (including but not limited to):
Claims 1, 5, 7, 9, and 13 (“a storage room”)
Claim 2 (“wherein the at least one electronic lock includes an electric striker…”)
Claim 6 (“wherein the at least one electronic lock includes an electric striker…”)
Claims 8 and 9 (“a circuit….a signal input port….an electronic switch”) 
Claim 10 (“the lock interface further including a circuit…a receiver…one or more capacitators…and at least one signal output port…”)
Claim 11 (“a circuit….a signal port…an electronic switch”)
Claim 13 (“connecting the…electronic lock via electric wires to at least on output port of the lock interface…”)
Claim 17 (“comprising a voltage converted that converts voltage form a power source to a different voltage that is applied across at least the at least one processor”)
Claim 18 (“comprising a capacitive filter filtering a signal from the power source to the voltage converter”)
Claim 19 (“comprising a capacitive filter filtering a signal from the voltage converter to the processor”)
Claim 20 (“comprising a solenoid that is communicatively coupled to the electronic switch, wherein when the switch is activated, a current flows to the solenoid, which causes the door to open”)
Claim 24 (“a circuit….a signal input port…an electronic switch”)
Accordingly, the claims are not entitled to the benefit of the prior applications.

Claim Objections
Claim 13 is objected to for writing the repitious language “the storage room, being stationary …., the storage room, being stationary”, and should recite a single “the storage room, being stationary”. Appropriate correction is required. 
Claim 20 is objected to for having the status identifier “Currently Amended” and not presenting any claim amendments. Examiner will interpret the claim as having the status identifier “Previously Presented” and notes subsequent presentations of claim should accurately reflect the claim status. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 5 recites “cause the at least one door to the storage room, to open without determining an availability of storage space based on size of the package.” Examiner respectfully notes that the above bolded language appears to be new matter.
 Examiner initially notes that while there is no haec verba requirement, newly added claim limitations must be supported in the specification through express, implicitly, or inherent disclosure (MPEP 2163). Further, when an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skilled would have understood, at the time the patent application was filed, that the description requires the limitation." Hyatt v. Boone, 146 F.3d 1348,1353, 47 USPG2d 1128, 1131 (Fed. Cir. 1398), MPEP 2163.
Examiner notes the following paragraphs disclose determining an availability of a storage space: Paragraph [0147] of the PG Publication of discloses “In at least one embodiment, storage terminal 615 shows a list of one or more storage rooms and optionally of available storage areas that have different sizes, and presents fields to the delivery service for choosing a size of storage area for dropping off the item.” Para [156] states  “In at least one embodiment, delivery service 630 may enter access code, search for intended recipients, take and upload photos of the mailing labels, enter tracking number, choose from available optional storage areas 611a-n, etc.” Para. [0157] states “In at least one embodiment, the delivery service 630 may also choose the size of storage area (e.g., small, medium, large, oversized, etc.) based on the size of the item, and may view the number of available optional storage areas 611a-n in each size.” However, “to open without determining an availability of storage space based on size of the package.” (Emphasis added).
Claim 6 is rejected by virtue of dependency. 
Similarly, Claim 27 recites “wherein the access is allowed regardless of availability”, and will be rejected similar to claim 6.
Claim 23 recites “within the storage room are storage locations, none of which are mechanized”. Examiner respectfully notes that the above bolded language appears to be new matter.
Examiner notes that Paragraph [0132] of the PG Publication of discloses “ storage system 600 includes and optionally storage locations 608, which include at least one storage room 610a, at least one door 610b, and at least one lock 610c. Optionally, storage locations 608 may also include a plurality of optional storage areas 611a-n that includes at least doors 612a-n and locks 613a-n, line 614, a storage terminal 615 (e.g., a kiosk), a camera 616, and lines 617, 618 and 619. Storage system 600 also includes at least a server 620, line 621, a delivery service 630, lines 631 and 632, a network 640, intended recipient 650, an intended recipient terminal 651, line 652, a phone 653, line 654, a mobile terminal 655, line 656, a manager 660, a manager terminal 661, a phone 662, and lines 663 and 664. In other embodiments, storage system 600 may not include all of the components listed and/or may include other components in addition to or instead of those listed above”, however, the Specification is silent on storage locations within the storage room not “mechanized” as Applicant claims. 
Examiner notes MPEP 2173.05(i), in discussing negative limitations, states “The mere absence of a positive recitation is not basis for an exclusion.” Therefore, the mere   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 3-4, 7, 12, 14-16, 21-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0293885 to Grady et al. (hereinafter “Grady”) in view of U.S. Patent Application Publication No. 2017/0215620 to Dade et al. (hereinafter “Dade”).
In regard to claim 1, Grady discloses a method comprising: at least one door to a storage room, the at least one door having at least one electronic lock, the storage room, being stationary and the storage room being part of a building (Paras. 14 and 19) (Systems and methods described herein may provide secure, automated package room access control (i.e., a storage room/area
Grady discloses receiving, at the at least one electronic lock from a terminal associated with a delivery service, a signal including at least a request to open the at least one door to the storage room; and in response to receiving the signal, automatically opening the at least one electronic lock, based on the request, and allowing access to the storage room (Para. 19) (The carrier may bring packages to the package room.  The carrier may enter a code in a keypad, tablet, or other device (i.e., receiving, at the at least one electronic lock from a terminal associated with a delivery service, a signal). If the code is correct, the door to the package room may open (i.e., including at least a request to open the at least one door to the storage room, and in response to receiving the signal, automatically opening the at least one electronic lock, based on the request, and allowing access to the storage room) and the carrier may enter the package room).
As discussed above, Grady discloses the at least one door to a storage area. Grady does not explicitly disclose or teach; however, Dade teaches locking the at least one door (to the storage area), the locking including automatically locking the electronic lock (Fig. 2a, Fig. 12b; Paras. 141, 279, 286-288 and 292) (The delivery process finishes when the courier 102 closes the door, and the lockable storage space is locked securing the consignment 106. The lockable storage space may be configured to lock automatically when the door is closed (i.e., the locking including automatically locking the electronic lock)… The doors securing the storage spaces may be biased closed or motorized and programmed to close automatically)
Grady does not explicitly disclose or teach, however, Dade teaches the storage area (of Grady) having locations for items that are small, medium and oversized; and wherein the at least one electronic lock automatically opens whether the item is small, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the package room of Grady with the dividing components of Dade’s storage space with the motivation of being able to have a “greater degree of flexibility to store oversized consignments” (See Para. 141 of Dade).
In regard to claim 3, Grady discloses wherein the request received at the at least one electronic lock from the terminal further includes a request to deliver an item, the terminal being used by a delivery person (Para. 19 and 22) (This might happen after the carrier attempted delivery at the resident's front door….The carrier may enter a code in a keypad, tablet, or other device (i.e., a request to deliver an item,, the terminal being used by a delivery person). If the code is correct, the door to the package room may open, and the carrier may enter the package room.).
Grady discloses the method further comprising, after opening the at least one electronic lock, receiving, in the storage room, the item delivered by the delivery person 
Grady discloses automatically locking the at least one electronic lock after the item is delivered and the at least one door is closed (Para. 19) (…allow the carrier to check in all packages, load the shelving, and re-lock the shelving (i.e., item is delivered). The package room may be closed and locked while a carrier is delivering/checking in packages).
In regard to claim 4, Grady discloses wherein the request, received at the at least one electronic lock from the terminal, further includes a request to pick up an item in the storage room, the terminal being used by a recipient of the item, the request including at least one code (Para. 22) (Once a recipient's package is ready, the recipient may receive a notification (e.g., text message and/or email) notifying them to come to the package room for pickup. They may be given a code to get into the front door of the package room.).
Grady does not explicitly disclose or teach, however, Dade teaches the method further comprising, prior to opening the at least one electronic lock, comparing, by the at least one electronic lock, the code with a predetermined code; approving the request, by the at least one electronic lock, when the code received matches the predetermined code, and rejecting the request when the code received does not match the predetermined code; and in response to the approving of the request, automatically unlocking the at least one electronic lock (Paras. 279, 286-288) (To obtain access to a lockable storage space 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the package room’s entry in Grady with the generated unique collection code in Dade with the motivation of having a more secure entry related the package being delivered (See Para. 286 of Dade).
In regard to claim 7, Grady discloses a system, comprising: at least one electronic lock for locking a door of a storage room that is stationary and part of a building and located within the building (Paras. 14 and 19) (Systems and methods described herein may provide secure, automated package room access control (i.e., a storage room/space) …. the carrier may bring packages to the package room.  The carrier may enter a code in a keypad, tablet, or other device. If the code is correct, the door to the package room may open (i.e., at least one electronic lock for locking a door of a storage 
Grady does not explicitly disclose or teach, however, Dade teaches the storage space (of Grady) being large enough to accommodate packages that are small, medium and oversized (Fig. 2a, Fig. 12b; Paras. 141, 286-288) (The lockable storage space 22 (i.e., storage space) is divided into three vertically stacked compartments 24, 28, 30 separated by a partition 26… allowing easy movement of the partition 26 to their desired height…at least one of the partitions 26 can be removed so merging at least two compartments. Movable partitions warrant a greater degree of flexibility to store oversized consignments (i.e., large enough to accommodate packages that are small, medium and oversized). 
Grady does not explicitly disclose or teach, however, Dade teaches a lock interface that is communicatively coupled to the at least one electronic lock, the lock interface having at least one processor that implements one or more machine instructions stored on at least one non-transitory computer readable medium (Figure 15; Paras. 278-279, 301-305, 309) (Access to the lockable storage space is controlled or governed by an access control module 40 (i.e., the at least one electronic lock). Access to each lockable storage space 22 is governed electronically by locking and unlocking the lockable storage space, upon verification of a user identity at a local user interface or graphical user interface 42 (i.e., lock interface) located at the access control module 40 (i.e., a lock interface that is communicatively coupled to the at least one electronic lock);…wherein control unit 300 that may interface with various system components to receive information 
Grady does not explicitly disclose or teach, however, Dade teaches wherein the one or more machine instructions, when implemented, cause the processor of the lock interface to implement a method including at least receiving, at the lock interface, a first signal associated with a delivery, requesting access by unlocking the door; and in response, sending from the lock interface to the at least one electronic lock, a second signal including at least a request to open the door; and opening the electronic lock, based on the request  (Paras. 278-280, 286-288, Figs. 12a-c) (The courier inputs the collection code 110 at the local user interface 42 (i.e., receiving, at the lock interface, a first signal associated with a delivery, requesting access by unlocking the door) to be validated by the access control module 40, which then unlocks the allocated lockable storage space 22/ Access to each lockable storage space 22 is governed electronically by locking and unlocking the lockable storage space, upon verification of a user identity at a local user interface or graphical user interface 42 located at the access control module 40 (i.e., and in response, sending from the lock interface to the at least one electronic lock, a second signal including at least a request to open the door; and opening the electronic lock, based on the request).)
Grady does not explicitly disclose or teach, however, Dade teaches allowing the access through the door, regardless of whether a storage area associated with the door is in use, and regardless of whether the package is small, medium, or oversized)  (Fig. 2a, Fig. 12b; Paras. 141, 286-288) (The lockable storage space 22, behind door 18 (i.e., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the package room of Grady with the user interface and control module features of Dade with the motivation of being able to have a “thin client” so that the access control module and user interface may be located at the storage area (See Para. 305 of Dade).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the package room of Grady with the dividing components of Dade’s storage space with the motivation of being able to have a “greater degree of flexibility to store oversized consignments” (See Para. 141 of Dade).
In regard to claim 12, Grady does not explicitly disclose or teach, however, Dade teaches wherein the at least one electronic lock is associated with an identifier, wherein 
Grady does not explicitly disclose or teach, however, Dade teaches at least comparing a code received at the lock interface with a predetermined code for the at least one electronic lock (Figs. 12ac-12c; Paras. 69, 278-280 and 286-288) ( To obtain access to a lockable storage space 22, the central control system 100 generates and communicates a unique collection code 110 to both the access control module 40 and the users…..The courier inputs the collection code 110 at the local user interface 42 to be validated by the access control module 40, which then unlocks the allocated lockable storage space 22).
Grady does not explicitly disclose or teach, however, Dade teaches approving the request approving the request when the code received matches the predetermined code, and rejecting the request when the code received does not match the predetermined code; and in response to the approving of the request, sending at least one signal from the lock interface to unlock the at least one electronic lock associated with the identifier (Figs. 12ac-12c; Paras. 69, 278-280 and 286-288) (To obtain access to a lockable storage 
It would have been obvious to modify Grady with the teachings of Dade for the same reasons as discussed above in regard to claim 7.
In regard to claim 14, Grady discloses wherein usage of the storage room is shared by multiple users, and wherein only one storage space is available for all packages delivered to the multiple users, and wherein the storage space that is available is the storage room (Paras. 14 and 19) (Package rooms may be present in multi-unit dwellings such as apartment or condo complexes, office buildings, and other locations. Package carriers may deliver packages to a package room, and recipients may pick up packages intended for them). 
 In regard to claim 15, Grady discloses wherein storage receptacles are located within the storage room (Fig. 1; Para. 15) (A package room system may include a plurality of bins or shelves).)
In regard to claim 16, as discussed above, Grady discloses the storage room. Grady does not explicitly disclose or teach, however, Dade teaches wherein storage receptacles of different sizes are located within the storage area (Fig. 2A; Para. 44, 141) (Fig. 2A shows locker module 20 with lockable storage space 22 (i.e., the storage area) divided into three components 24, 28, and 30 (i.e., storage receptacles) that can be area).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the storage room of Grady with the dividing components of Dade with the motivation of being able to cater to goods of different sizes (See Para. 141 of Dade).
In regard to claim 21, Grady discloses the door being an outer door (Para. 19.) (If the code is correct, the door to the package room may open, and the carrier may enter the package room. That is, Examiner notes that because the door provides entry from outside of the  storage room into the storage room, the door is “an outer door”).
In regard to claim 22, Grady discloses the door being opaque (Fig. 1 shows the door, annotated by a circle below, as being opaque)

    PNG
    media_image1.png
    365
    437
    media_image1.png
    Greyscale

In regard to claim 23, Grady does not explicitly disclose or teach, however, Dade teaches within the storage room are storage locations , none of which are mechanized (See Fig. 2a; Para. 141) (The partition 26 separating the compartments 24, 28, 30 is able to be vertically adjustable to allow redistribution of storage capacity within a lockable storage space 22. For example, the partitions 26 may run along runners or rails mounted to the side walls of the lockable storage space 22 allowing easy movement of the partition 26 to their desired height).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the storage room of Grady with the compartments of Dade with the motivation of being able to provide a low-cost option to allow the courier to opt to merge two adjacent compartment options (See Para. 141).  
In regard to claim 25, Grady discloses wherein usage of the storage room is shared by multiple users, wherein there is only one storage space, and wherein the storage space is the storage room (Paras. 14 and 19; Fig.1) (Package rooms may be present in multi-unit dwellings such as apartment or condo complexes, office buildings, and other locations. Package carriers may deliver packages to a package room, and recipients may pick up packages intended for them (i.e., wherein usage of the storage room is shared by multiple users). Fig. 1 shows a room with a storage space that is the storage room).
In regard to claim 26, Grady does not explicitly disclose or teach, however, Dade teaches wherein the access is allowed regardless of availability (Paras. 278-280 and 286-288) (The central control system 100, located remotely from the storage apparatus 10, is responsible for allocating the lockable storage spaces 22 for receiving goods 106 in 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grady in view of Dade, as applied to claim 1, and further in view of U.S. Patent Application Publication No. 2009/0271207 to Lanigan et al. (hereinafter “Lanigan”).
In regard to claim 2, Grady discloses the step of opening the at least one electronic lock further comprising automatically unlocking the at least one electronic lock based on the request received from the terminal (Para. 19) (The carrier may enter a code in a keypad, tablet, or other device. If the code is correct, the door to the package room may open, and the carrier may enter the package room).
Grady in view of Dade does not explicitly disclose or teach, however, Lanigan teaches wherein the at least one electronic lock includes an electric striker; and automatically unlocking the electric striker (based on the request received from the terminal) (Abst.; Claim 13-14; Paras. 38 and 43) (Claim 13 - identify each opening request, determine whether it is allowed to open the door at the given time, perform the allowed opening request (i.e., based on the request received from the terminal), and store the request information in an internal event memory. The actuating step 30 further includes activating the electric door strike mechanism to release a pivoting structure of the door strike mechanism, to allow the door to open).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking arrangement of Grady in view of Dade, and with the electric door strike mechanism of Laningan with the motivation of providing a more secure (intelligent) lock to the door of Grady in view of Dade.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grady in view of Dade and further in view of U.S. Patent Application Publication No. 2014/0035721 to Heppe et al. (hereinafter “Heppe”).
In regard to claim 5, Grady discloses a system comprising: at least one electronic lock for locking at least one door to a storage room, the storage room being part of a building and located within the building (Paras. 14 and 19) (Systems and methods described herein may provide secure, automated package room access control (i.e., a storage room/area) …. the carrier may bring packages to the package room.  The carrier may enter a code in a keypad, tablet, or other device. If the code is correct, the door to the package room may open (i.e., at least one electronic lock for locking at least one door to a storage room) and the carrier may enter the package room.  Package rooms may be present in multi-unit dwellings such as apartment… (i.e., the storage room being part of a building and located within the building).)
Grady does not explicitly disclose or teach, however, Dade teaches the system comprising a lock interface that is communicatively coupled to the at least one electronic lock, the lock interface having at least one processor that implements one or more machine instructions stored on at least one non-transitory computer readable media (Figure 15; Paras. 278-279, 301-305, 309) (Access to the lockable storage space is controlled or governed by an access control module 40  (i.e.,  the at least one electronic lock)…  Access to each lockable storage space 22 is governed electronically by locking 
Grady does not explicitly disclose or teach, however, Dade teaches wherein the one or more machine instructions, when implemented, cause the processor of the lock interface to implement a method including at least receiving, at the lock interface from a terminal, signals that carry at least a request to open the at least one electronic lock, the request including at least a code (Paras. 278-280, 286-288, Figs. 12a-c) (The central control system 100 generates and communicates a unique collection code 110 to both the access control module 40 and the users (i.e., a code). The customer 104 inputs the collection code 110 (i.e., the request including at least a code) at the local user interface 42 and upon verification by the access control module 40, the allocated lockable storage space 22 is unlocked (i.e., receiving, at the lock interface from a terminal, signals that carry at least a request to open the at least one electronic lock).)
Grady does not explicitly disclose or teach, however, Dade teaches verifying, by the lock interface, the request by authenticating the code received from the terminal, wherein the request is approved if the code are successfully authenticated; and in response to the approval of the request, sending a signal, from the lock interface to the at least one electronic lock, the signal causing the at least one electronic lock to area (Paras. 278-280, 286-288, Figs. 12a-c) (Access to each lockable storage space 22 is governed electronically by locking and unlocking the lockable storage space, upon verification of a user identity at a local user interface or graphical user interface 42 located at the access control module 40….The customer 104 inputs the collection code 110 at the local user interface 42 and upon verification (i.e., authenticating the code) by the access control module 40, the allocated lockable storage space 22 is unlocked (i.e., the signal causing the at least one electronic lock to automatically open, allowing access to the storage area).).
Grady does not explicitly disclose or teach, however, Dade teaches the system further including a kiosk including a processor and memory storing one or more instructions which when implemented, the processor of the kiosk to, in response to a request form a delivery service to open at least one door of the storage room for a package having a size, cause the at least one door to the storage room, to open without determining the availability of storage space based on the size of the package (Paras. 211, 278-280, 286-288, Figs. 12a-c) (The courier inputs the collection code 110 (i.e.., to open without determining the availability of storage space based on the size of the package) at the local user interface 42 to be validated by the access control module 40 (which has a processor housed within) (i.e., a kiosk including a processor and memory storing one or more instructions which when implemented, the processor of the kiosk to cause actions), which then unlocks the allocated lockable storage space 22 (i.e., to open without determining the availability of storage space based on the size of the package).)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the package room of Grady with the user Dade with the motivation of being able to have a “thin client” so that the access control module and user interface may be located at the storage area (See Para. 305 of Dade).
Grady in view of Dade does not explicitly disclose or teach, however, Heppe teaches the request including at least a user identify, and verifying (by the lock interface) the request by authenticating the user identify, wherein the request is approved if the user identity is successfully authenticated (Claim 14; Paras. 70 and 85) (The request to unlock the locker further comprises an indication of an identity of a user, the method further comprising: verifying the identity of the user based on the indication of the identity of the user, wherein the providing for unlocking the locker is in response to verifying the identity of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the locker verification of the user’s identify of Heppe to the locker system of Grady in view of Dade with the motivation of providing a more secure system (only providing the items to verified users).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grady in view of Dade, and further in view of Heppe, as applied to claim 5, and even further in view of Lanigan. 
In regard to claim 6, as discussed above in regard to claim 5, Grady in view of Dade teach the electronic lock and lock interface. Grady in view of Dade, and further in view of Heppe does not explicitly disclose or teach, however, Lanigan teaches wherein the at least one electronic lock includes an electric striker, the electric striker receiving 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking arrangement of Grady in view of Dade, and further in view of Heppe with the electric strike mechanism of Laningan with the motivation of providing a more secure (intelligent) locking device to the system of Grady in view of Dade and further in view of Heppe.

Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Grady in view of Dade, as applied to claim 7, and further in view of Heppe, and even further in view of CN105006048A to Hairong (hereinafter “Hairong”).
In regard to claim 8, Grady does not explicitly disclose or teach, however, Dade teaches the request includes at least a code, wherein the method further including, after receiving the signal including the request, verifying, by the lock interface, the request by authenticating the code received from a terminal; and approving the request, by the lock interface, after code is successfully authenticated (Paras. 278-280, 286-288, Figs. 12a-
Grady does not explicitly disclose or teach, however, Dade teaches in response to the approving of the request, sending the second signal, from the lock interface to the at least one electronic lock, the second signal causing the at least one electronic lock to automatically unlock (Paras. 278-280, 286-288, Figs. 12a-c) (The courier inputs the collection code 110 at the local user interface 42  to be validated by the access control module 40, which then unlocks the allocated lockable storage space 22/ Access to each lockable storage space 22 is governed electronically by locking and unlocking the lockable storage space, upon verification of a user identity at a local user interface or graphical user interface 42 located at the access control module 40 (i.e., in response to the approving of the request, sending the second signal, from the lock interface to the at least one electronic lock, the second signal causing the at least one electronic lock to automatically unlock).)
It would have been obvious to modify Grady with the teachings of Dade for the reasons discussed above in claim 7.
Grady in view of Dade does not explicitly disclose or teach, however, Heppe teaches the request including at least a user identify, and verifying (by the lock interface) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the verification of the user’s identify of Heppe to the system of Grady in view of Dade with the motivation of providing a more secure system (only providing the items to verified users).
As discussed above, Grady in view of Dade teaches the electronic lock and lock interface. Grady in view of Dade, and further in view of Heppe does not explicitly disclose or teach, however, Hairong teaches the at least one electronic lock including a circuit that includes at a signal input port that is communicatively connected to at least one signal output port of the lock interface (Fig. 1; Paras. 6-12, 22) (Figure 1 discloses a circuit of an electronic lock. The lock includes a communication module 1 that is configured to wirelessly receive an external control signal (i.e., a signal input port) and the processor 2 outputs the control signal (i.e., communicatively connected to at least one signal output of the lock interface) to the switch 3.)
Grady in view of Dade, and further in view of Heppe does not explicitly disclose or teach, however, Hairong teaches an electronic switch, that in response to the receiving of signals from the lock interface, causes electric current to flow through the at least one electronic lock (Fig. 1; Paras. 6-12, 22) (Switch 3 (i.e., an electronic switch) is configured  to the signal (i.e., that in response to the receiving of signals from the lock interface), and deliver current to the current regulator wherein the lock body is configured to unlock according the stabilized current from the current regulator (i.e., causes electric current to flow through the at least one electronic lock).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Hairong in the system of Grady in view of Dade, and further in view of Heppe since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a lock that is high in safety and has a low failure rate (See Para. 6 of Hairong).
In regard to claim 24, Grady does not explicitly disclose or teach, however, Dade teaches the step of verifying, by the lock interface, the request further in including at least comparing, by the lock interface, the code received from the terminal with data stored in the lock interface; and rejecting the request, by the lock interface when the code received does not match the data stored in the lock interface (Figs. 12ac-12c; Paras. 69, 278-280 and 286-288) (To obtain access to a lockable storage space 22, the central control system 100 generates and communicates a unique collection code 110 to both the access control module 40 (i.e., storing the identity and code) and the users…..The courier inputs the collection code 110 at the local user interface 42 to be validated by the access control module 40, which then unlocks the allocated lockable storage space 22. Examiner is 
It would have been obvious to modify Grady with the teachings of Dade for the reasons discussed above in claim 7.
Examiner notes claim 8 teaches the remaining limitations of claim 24 as discussed above.   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grady in view of Dade as applied to claim 7, and further in view of Hairong.
In regard to claim 11, Grady does not teach, however, Dade teaches the electronic lock being one of a plurality of electronic locks; determining which of a plurality of electronic locks to unlock, based on input received from the lock interface; and the circuit determining which of the plurality of locks to unlock (i.e., a signal to unlock) (Figs. 1, 2a-b; Paras. 69, 141-142; Paras. 278-280 and 286-288) (Apparatus 10 has multiple lockers which have multiple lockable storage spaces 22 – wherein the unique collection code to input into the local user interface to permit access to the allocated one or more compartments of the at least one of the plurality of lockable storage spaces). It would have been obvious to modify Grady with the teachings of Dade for the reasons discussed above in claim 7.
Grady in view of Dade does not explicitly disclose or teach, however, Hairong teaches the electronic lock including a circuit that includes at a signal input port that is communicatively connected to at least one signal output port of the lock interface (Fig. 1; Paras. 6-12, 22) (Figure 1 discloses a circuit of an electronic lock. The lock includes a a signal input port) and the processor 2 outputs the control signal (i.e., communicatively connected to at least one signal output of the lock interface) to the switch 3.)
Grady in view of Dade does not explicitly disclose or teach, however, Hairong teaches an electronic switch, that in response to a signal to unlock, causes electric current to flow through the at least one electronic lock (Fig. 1; Paras. 6-12, 22) (Switch 3 (i.e., an electronic switch) is configured to introduce an external current, according to the signal (i.e., that in response to a signal to unlock), and deliver current to the current regulator wherein the lock body is configured to unlock according the stabilized current from the current regulator (i.e., causes electric current to flow through the at least one electronic lock).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Hairong in the system of Grady in view of Dade since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a lock that is high in safety and has a low failure rate (See Para. 6 of Hairong).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grady in view of Dade, as applied to claim 7, and further in view of U.S. Patent Application Publication No. 2007/0008663 to Nakashima et al. (hereinafter “Nakashima”). 
In regard to claim 17, Grady in view of Dade, does not explicitly disclose or teach, however, Nakashima teaches the system further comprising a voltage converter that converts voltage from a power source to a different voltage (Abst.: Paras. 2 and 16) (A voltage conversion circuit is provided for efficiently converting the voltage of a DC power source (i.e., from a power source) into a lower voltage (i.e., into a different voltage) in accordance with load currents of voltage converters. An electronic apparatus includes: a DC power source for supplying a first DC supply voltage; a first DC voltage converter (i.e., a voltage converter) for converting the first DC supply voltage into a second DC supply voltage which is lower than the first DC supply voltage). The application is for personal computers (PCs) (i.e., the processor), where there are needs for an improvement in the power supply efficiency for longer battery run time.) Examiner notes that there is no nexus between the claimed voltage converter and any of the other elements of claim 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Nakashima in the system of Grady in view of Dade, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to efficiently converting the voltage of a DC power source into a lower voltage in accordance with load currents of voltage converters (See Para., 17 of Nakashima).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grady in view of Dade, and further in view of Nakashima, as applied to claim 17, and further in view of Circuits Today, 6 to 15V DC to DC converter, dated March 4, 2011 (hereinafter “Circuits Today”). 
In regard to claim 18, as discussed above in regard to claim 17, Nakashima discloses the power source and the voltage converter. Grady in view of Dade, and further in view of Nakashima does not explicitly disclose or teach, however, Circuits Today teaches the system further comprising a capacitive filter filtering a signal from the power source to the voltage converter (Pages 1-2) (Page 2 discloses Capacitor C4 is the input filter (i.e., a capacitive filter; from the power source) to the voltage converter LM 2585 (i.e., filtering a signal from the power source to the voltage converter).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Circuits Today in the system of Grady in view of Dade and further in view of Nakashima since the claimed invention is 
In regard to claim 19, as discussed above in regard to claim 17, Nakashima discloses the voltage converter and the processor (i.e., the PC). Grady  in view of Dade, and further in view of Nakashima does not explicitly disclose or teach, however, Circuits Today teaches the system further comprising a capacitive filter filtering a signal from voltage converter to the processor (Pages 1-2) (Page 2 discloses Capacitor C4 is the input filter to the voltage converter LM 2585 (i.e., the voltage converter); and while Capacitor C1 is the filter (i.e., capacitive filter filtering a signal) for output (i.e., from the voltage converter) to the output (i.e., to the processor)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Circuits Today in the system of Grady in view of Dade and further in view of Nakashima since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to reduce noise from the signals.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grady in view of Dade, and further in view of Hairong as applied to claim 11, and even further in view of U.S. Patent Application Publication No. 2012/0326456 to Picard et al. (hereinafter “Picard”). 
In Regard to claim 20, as discussed above in regard to claim 11, Hairong teaches the electronic switch. Grady discloses unlocking the electronic lock causing the door to open (Para. 19).
Grady in view of Dade and further in view of Hairong does not explicitly disclose or teach, however, Picard teaches the system comprising a solenoid that is communicatively coupled to the electronic switch, wherein when the switch is activated a current flows to a solenoid, which causing the door to open (Abst.; Paras. 51, 53 66) (Printed circuit boards (PCBs) having various electronic circuitry are secured inside a housing that encases an access-control device, particularly a lock, for a door; wherein the sensors attached to the PCB include electrical switches.  The actuator 60 (which may be a solenoid) may be electrically powered by the PCB (i.e., a solenoid that is communicatively 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Picard in the system of Grady in view of Dade and further in view of since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable for the electronic system of Grady in view of Dade, and further in view of Hairong (See Para. 69 of Picard). 

Allowable Subject Matter
Claims 9 -10 and 13 are allowed over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628